             Case 1:19-cv-07560-ER-SDA Document 26 Filed 04/24/20 Page 1 of 1
    THE WEITZ LAW FIRM, P.A.
                                                                                   Bank of America Building
                                                                              18305 Biscayne Blvd., Suite 214
                                                                                     Aventura, Florida 33160
    April 23, 2020

    VIA CM/ECF
    Honorable Magistrate Judge Stewart D. Aaron
    United States District Court
    Southern District of New York
    500 Pearl Street, Courtroom 11C
    New York, NY 10007-1312                                                               4/24/2020

                          Re:     Keung v. Amano Sushi Inc., et al
                                  Case 1:19-cv-07560-SDA

     Dear Judge Aaron:

          The undersigned represents the Plaintiff in the above-captioned matter.

           The Initial Pretrial Conference in this matter is currently scheduled for April 29, 2020 at 2:00
   p.m., in your Honor's Courtroom. However, the Landlord has not appeared in this case. Furthermore,
   due to the continuing national health crisis caused by the COVID-19 pandemic, the diminished
   economic effects it is causing public businesses such as the business in this case, including complete
   closures, the undersigned does not believe it is in the best interest of the parties nor the proper time, and
   a potential waste of resources and time to move forward, until the defendant businesses are back on their
   feet and generating a real income, so to be able to move forward through the litigation processes,
   including discovery, through settlement.

           Plaintiff’s counsel has conferred with counsel for the Defendant, who does not consent to the
   filing of this motion.

          This is the undersigned counsel's second request for adjournment of the Conference. Thank you
   for your consideration of this adjournment request.

                                                   Sincerely,

Plaintiff's motion is DENIED. The Parties should By: /S/ B. Bradley Weitz
note that the conference is not scheduled to        B. Bradley Weitz, Esq. (BW9365)
take place in Judge Aaron's courtroom, but          THE WEITZ LAW FIRM, P.A.
rather shall take place by telephone. (See ECF      Attorney for Plaintiff
No. 22.) As such, the telephonic conference         Bank of America Building
shall take place on April 29, 2020 at 2:00 p.m.     18305 Biscayne Blvd., Suite 214
as previously scheduled, but the parties are        Aventura, Florida 33160
relieved of their obligation to file a case         Telephone: (305) 949-7777
management plan in advance of the                   Facsimile: (305) 704-3877
conference. SO ORDERED.                             Email: bbw@weitzfirm.com
Dated: April 24, 2020
